Exhibit 10.2

EMPLOYMENT AGREEMENT

Alex J. Pepe

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
May 4, 2012 between ANUE SYSTEMS, INC., a Delaware corporation (“Employer”), and
Alexander J. Pepe (“Employee”).

RECITALS

A. Prior to the date of execution of this Agreement by Employer and Employee,
Employee has been an employee, officer and director of Employer.

B. Employer plans to execute an Agreement and Plan of Merger (the “Merger
Agreement”) providing for the merger of Employer with a subsidiary of Ixia, a
California corporation (“Ixia”), as a result of which Employer will become a
wholly owned subsidiary of Ixia (the “Transaction”).

C. If the Closing (as defined in the Merger Agreement) of the Transaction
occurs, Employer desires to continue to retain Employee’s services, and Employee
is willing to continue to perform such services, on the terms and conditions
hereinafter set forth.

D. Ixia is unwilling to enter into the Merger Agreement unless Employee agrees
to continue in the employment of Employer following the Closing pursuant to the
terms and conditions of this Agreement and the Confidentiality, Non-Competition,
Non-Solicitation and Inventions Agreement that is being entered into between
Employer and Employee concurrently with the execution of this Agreement.

NOW, THEREFORE, in consideration of the provisions and the mutual covenants of
the parties hereinafter set forth, it is hereby agreed as follows:

AGREEMENT

1. Effective Date. Employee’s employment under this Agreement will commence on
the date on which the Effective Time occurs, as described in Section 1.2 of the
Merger Agreement (the “Effective Date”).

2. Employment and Duties. During the term of Employee’s employment by Employer
under this Agreement, Employee will perform services for Employer in the
position of Senior Vice President & General Manager, or in such other capacity
or capacities as may be approved from time to time by Ixia’s Chief Executive
Officer, and shall initially report directly to Ixia’s Chief Executive Officer.
In such capacity or capacities, Employee shall have such responsibilities,
duties and authority as may from time to time be assigned to Employee by
Employee’s supervisor or by his delegate. Employee will perform Employee’s
duties at the offices of Employer to be located from time to time in or near
Austin, Texas, provided that Employee may be required to travel in connection
with the performance of Employee’s duties hereunder.



--------------------------------------------------------------------------------

3. Full-Time and Exclusive Service; Compliance with Agreement, Law and Policies.
Employee will loyally devote Employee’s full-time efforts to Employee’s
employment with Employer hereunder. Employee will not engage in any consulting
or similar activity or author any publications (outside the scope of Employee’s
employment) except with the prior written approval of Ixia’s Chief Executive
Officer. Notwithstanding the foregoing, Employee is permitted to engage in those
activities set out in Exhibit A to this Agreement, provided always that such
activities shall not interfere with Employee’s performance of duties under this
Agreement. Employee will under no circumstances do anything inconsistent with
the performance of Employee’s duties hereunder. Employee will comply at all
times with the terms of this Agreement, with all applicable laws and with the
policies and procedures of Employer.

4. Term of Agreement. Employee’s employment by Employer hereunder and the term
of this Agreement will continue indefinitely until terminated in accordance with
Section 6 hereof. Employee’s employment by Employer under this Agreement will at
all times be “at will,” meaning that Employee may resign at any time and
Employer reserves the right to terminate Employee’s employment or to alter
Employee’s position and/or duties with or without notice, at any time, and for
any or no particular reason. Such “at will” nature of Employee’s employment
cannot be changed except by an express written agreement which must be signed by
an executive officer of each of Employer and Ixia.

5. Compensation and Benefits.

5.1 Base Salary. As compensation for services rendered under this Agreement,
Employee shall initially be paid an annual base salary of $280,000, payable in
accordance with Employer’s standard payroll schedules in effect from time to
time and subject to usual and required employee payroll deductions and
withholdings.

5.2 Bonus Plans. Employee will be eligible for a discretionary bonus under
Employer’s bonus program as in effect from time to time, in accordance with the
terms and conditions thereof and subject to the performance of Employee and the
financial performance of Employer. Employee’s at-target bonus opportunity for
2012 will be equal to 60% of Employee’s initial annual base salary as provided
in Section 5.1, provided that any bonus payable to Employee for 2012 will be
pro-rated based on the number of days of Employee’s bonus eligibility during
2012. Any bonus shall be paid in accordance with the terms and conditions of
Employer’s employee bonus plan then in effect. Employee’s bonus eligibility and
any bonus opportunity for calendar years subsequent to 2012 will be subject to
future determination by Employer and Ixia; provided, however, that for 2013,
Employer shall provide to Employee not less than the same bonus opportunity (if
any) that Ixia or Employer then provides to employees who have positions and
responsibilities that are equivalent, or substantially equivalent, to the
position and responsibilities of Employee. Employee acknowledges that no set
bonus for any year, including 2012, is guaranteed.

5.3 Additional Benefits. Employee will be eligible to participate in Employer’s
employee benefit plans that are applicable to similarly situated employees,
including, without limitation, any plans covering medical, dental, vision, life
and disability, paid time off (“PTO”), 401(k) plans and educational assistance
programs. Any such participation in such employee benefit plans will be subject
to the terms, conditions and limitations contained in the applicable plan
documents and/or policies, as well as applicable law. Employee will also be
eligible to participate in

 

2



--------------------------------------------------------------------------------

Ixia’s 2010 Employee Stock Purchase Plan from and after November 1, 2012 in
accordance with the terms thereof. In general, Employee will receive such
benefits as Employer generally provides to its employees holding positions
similar to that of Employee, and Employee understands that Employer retains the
right to establish, change or terminate any such plans, programs and benefits
from time to time at its sole discretion.

5.4 Equity Incentives.

(a) Stock Options. Ixia has confirmed to Employer that: (i) within 30 days
following the Effective Date, Ixia will grant to Employee non-statutory stock
options to purchase 100,000 shares of Ixia Common Stock (the “Shares”), (ii) the
exercise price of the Options will be equal to the closing sales price of Ixia
Common Stock on the date on which the Options are granted, (iii) the Options
will vest and become exercisable with respect to 25,000 of the Shares subject
thereto on the one-year anniversary of the Effective Date and as to the
remaining 75,000 Shares subject thereto in 12 equal quarterly installments
commencing on the last day of the first full calendar quarter following the
one-year anniversary of the Effective Date and continuing on the last day of
each of the 11 calendar quarters thereafter, so long as Employee remains
employed by Employer or an affiliated entity (an “Employer Entity”), (iv) the
Options will expire, if not earlier terminated in accordance with their terms,
on the seventh anniversary of the date of grant, and (v) the Options will in all
respects be subject to the customary terms and provisions of Ixia’s Amended and
Restated 2008 Equity Incentive Plan, as amended (the “2008 Plan”), and the
agreement evidencing the Options.

(b) Performance-Based Restricted Stock Units. Ixia has confirmed to Employee
that within 30 days following the Effective Date, Ixia will grant to Employee
the opportunity to earn up to 50,000 performance-based restricted stock units
(“PRSUs”), each of which will represent the right, to the extent such PRSU is
earned and becomes eligible for vesting, to receive one share of Ixia Common
Stock to be issued and delivered at the end of the applicable vesting period,
provided Employee remains employed by Employer or an Employer Entity as of the
applicable vesting date. The PRSUs will become earned and eligible for vesting
based on the bookings recorded by Employer and any Employer Entity during 2012
for the sale of Employer’s net tool optimizer (“NTO”) products and related
services during such period (the “NTO Bookings”), as such bookings are evidenced
by valid purchase orders accepted on or before December 31, 2012, and as
certified by Ixia within 90 days following December 31, 2012 (the date of such
certification, the “Certification Date”). Only those NTO Bookings which are
recorded during fiscal 2012 and are shipped either during fiscal 2012 or during
the first quarter of fiscal 2013 shall be taken into account for purposes of
determining NTO Bookings (hereinafter, “Qualifying 2012 NTO Bookings”). The
PRSUs will become earned and eligible for vesting and, to the extent earned,
will vest as follows:

(i) If Qualifying 2012 NTO Bookings are less than $56,000,000, then the PRSUs
will be forfeited in their entirety and will not become earned and eligible for
vesting.

(ii) If Qualifying 2012 NTO Bookings equal or exceed $56,000,000, then on the
Certification Date and provided Employee remains an Employee of Employer or an
Employer Entity through such date, for each full $1,000,000 by which

 

3



--------------------------------------------------------------------------------

Qualifying 2012 NTO Bookings exceed $55,000,000, 2,500 PRSUs will become earned
and eligible for vesting, up to a maximum aggregate of 50,000 earned PRSUs in
the event that Qualifying 2012 NTO Bookings equal or exceed $75,000,000.

(iii) Any earned PRSUs will vest (A) as to 30% of the earned PRSUs on the
Certification Date, with the shares represented thereby automatically issued and
delivered to Employee on or promptly following such date and (B) as to the
remaining 70% of the earned PRSUs in six equal quarterly installments, with the
first installment vesting and the shares represented thereby automatically
issued and delivered to Employee on or promptly following May 15, 2013 and one
additional installment vesting and the shares represented thereby automatically
issued and delivered to Employee on or promptly following the 15th day of the
second month of each calendar quarter thereafter, so long as Employee remains
employed by Employer or Employer Entity as of the applicable vesting date. The
PRSUs will in all respects be subject to the customary terms and provisions of
Ixia’s Amended and Restated 2008 Equity Incentive Plan, as amended, and the
agreement evidencing the PRSUs.

5.5 Expenses. Employee will be reimbursed for all reasonable and necessary
expenses incurred by Employee in performing Employee’s duties hereunder,
provided that such expenses are in accordance with Employer’s applicable
policies and are properly documented and accounted for in accordance with such
policies. Expenses shall be reimbursed pursuant to Employer’s expense
reimbursement policies as in effect from time to time.

5.6 Retention Bonus. Provided that Employee remains employed by Employer (or its
affiliate, successor or permitted assign) on December 31, 2012, and has been
employed by Employer or any of its affiliates, successors or permitted assigns
at all times between the Effective Date and December 31, 2012, Employer shall
provide Employee a one-time bonus (the “Retention Bonus’) calculated by the
following formula: (the number of days that Employee was employed by Employer or
its predecessor in 2012 immediately prior to the Closing divided by 365)
multiplied by $375,000. If earned, the Retention Bonus shall be paid subject to
usual and required employee payroll deductions and withholdings to Employee on
or before January 30, 2013. Employee acknowledges that except for any rights
under this Section 5.6, Employer’s bonus program(s) in effect prior to the
Effective Date shall be terminated in all respects effective upon the Closing.

6. Termination.

6.1 General. Further to Section 4 of this Agreement, this Agreement and
Employee’s employment with Employer hereunder may be terminated at any time as
follows:

(a) Mutual Written Agreement. Employer and Employee may agree in writing to
terminate this Agreement and Employee’s employment hereunder.

(b) Termination by Employer. Employer may terminate this Agreement and the
Employee’s employment hereunder at any time at Employer’s sole discretion, with
or without “Cause” (as defined in Section 6.2 below), effective immediately or
as of such other date as may be agreed by the parties, by giving written notice
to Employee (except that no notice is required to be given in the event of
Employee’s death, in which case this Agreement and

 

4



--------------------------------------------------------------------------------

Employee’s employment hereunder will automatically terminate). If Employer is
effecting any termination for Cause, Employer shall state in the notice that the
termination is for Cause and the basis for such termination under Section 6.2.
Any other termination of employment by Employer will be deemed a termination of
employment without Cause.

(c) Resignation by Employee. Employee may terminate this Agreement and
Employee’s employment hereunder at any time, for any or no reason, by giving
written notice to Employer. Any such resignation will be effective immediately
or as of such other time as may be agreed by the parties.

(d) Death or Disability of Employee. This Agreement shall automatically
terminate upon the death of Employee or a determination that Employee has a
long-term disability. For purposes of this Agreement, “long-term disability”
shall mean a condition that substantially impairs Employee’s ability to perform
Employee’s obligations hereunder for at least 90 consecutive work days or for
any 90 work days during any 180-day period.

6.2 Cause Defined. For purposes of this Agreement, “Cause” for Employee’s
termination by Employer will exist at any time after the happening of one or
more of the following events following the Effective Date:

(a) willful refusal or failure to follow one or more material Employer or Ixia
policies;

(b) any conduct amounting to gross incompetence;

(c) refusal or failure, within 30 days after written notice, to perform
material, appropriate duties;

(d) embezzlement, misappropriation of any Employer property or other asset of
Employer or misappropriation of a corporate opportunity of Employer;

(e) conviction of Employee for or the entering of a plea of nolo contendere with
respect to any felony whatsoever or for any misdemeanor involving moral
turpitude;

(f) unlawful use (including being under the influence) or possession of illegal
drugs on Employer’s premises;

(g) any breach by Employee of his obligations under this Agreement and/or any
breach by Employee of obligations under any other nondisclosure or proprietary
agreement with or on behalf of Employer, including without limitation the New
Confidentiality Agreement (as defined in Section 8 below); or

(h) Employee’s death or disability (as disability is defined in Section 6.1(d)
above).

 

5



--------------------------------------------------------------------------------

6.3 “Good Reason” Defined. For purposes of this Agreement, “Good Reason” means,
without the express written consent of Employee, the occurrence of one or more
of the following events after the Effective Date:

(a) a reduction by Employer in Employee’s base salary rate;

(b) Employer’s requiring Employee to work at an Employer location more than 30
miles from Austin, Texas for more than 25% of Employer’s business days during
any consecutive six-month period;

(c) the assignment to Employee by Employer of substantial and permanent duties
which are materially inconsistent with his duties upon commencement of his
Employment hereunder; or

(d) the material breach of Employer’s obligations to Employee under this
Agreement;

provided, however, that Good Reason shall exist only if (i) Employee provides
written notice to Employer of the existence of such a condition within 30 days
of the initial existence of the condition, in which case Employer will have at
least 30 days from the date on which such notice is provided to cure the
condition (if such condition can be cured) without being required to make
payments due to termination by Employer for Good Reason, and (ii) Employee
actually terminates Employee’s employment for Good Reason within six months of
the initial occurrence of any of the conditions in (a) – (d), above.

7. Effect of Termination or Resignation.

7.1 Effect of Termination or Resignation under any Circumstances. In the event
of any termination of this Agreement and Employer’s employment of Employee
hereunder:

(a) Employer shall pay Employee the compensation and benefits accrued and
payable to Employee under Section 5 through the date of such termination; and

(b) Employee’s rights following any such termination under Employer’s equity
incentive plans and under Employer’s benefit plans of general application,
including without limitation any medical, dental, vision, life, disability and
401(k) plans then in effect, shall be determined under the provisions of those
plans for terminated employees.

7.2 Effect of Termination by Employer without Cause or by Employee for Good
Reason. In the event that (i) Employer terminates this Agreement and Employer’s
employment of Employee hereunder without Cause or (ii) Employee terminates this
Agreement and such employment for Good Reason, then in addition to the
compensation, benefits and rights provided in Section 7.1, Employer will:
(A) continue to pay Employee his base salary (at Employee’s then current annual
base salary rate) through the six-month anniversary of the date on which
Employee’s employment terminates (or, if such day is not a business day, on the
most recent business day prior thereto); and (B) if such termination occurs
prior to December 31, 2012, Employer shall provide the Retention Bonus, which
shall be paid on or before the tenth day

 

6



--------------------------------------------------------------------------------

following termination of employment. Any such payments pursuant to clause (A) in
the previous sentence will be payable in accordance with Employer’s regular
payroll practices and will be subject to usual and required employee payroll
deductions and withholdings. In addition, for the period in which Employee is
eligible to receive severance payments pursuant to Section (A) above, in the
event of any termination of employment subject to this Section 7.2, Employer
shall provide Employee written notification of Employee’s rights to continuation
of healthcare insurance coverage pursuant to the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1986 (“COBRA”). If Employee elects COBRA
coverage, Employer will pay Employee’s premium for such coverage for all months
during which the severance payments are being made, including for the full
calendar month in which such payments terminate. Thereafter, Employee will be
responsible for the cost of continued coverage in accordance with the provisions
of COBRA. Any payments of the COBRA benefit set forth in the previous sentence
and the severance payments described in clause (A) above will be subject to, and
contingent upon, Employee’s execution of a severance agreement and release
substantially in the form attached to this Agreement as Exhibit B; provided,
however, that (x) Employee shall not for any purpose be deemed an employee of
Employer after the date of such termination, and (y) in the event Employee does
not timely execute the severance agreement and release, Employee shall forfeit
Employee’s right to all COBRA benefits and severance payments under clause
(A) of this Section 7.2 (but Employee shall not forfeit Employee’s right to the
Retention Bonus under clause (B) above) and shall repay Employer for any COBRA
benefits provided and severance payments made under clause (A) prior to such
forfeiture. Subject to Section 7.1, for the avoidance of doubt, following any
termination that is the subject of this Section 7.2, Employer shall not be
obligated to provide Employee with any benefits pursuant to Sections 5.2 and
5.3.

8. Confidentiality, Non-Competition, Non-Solicitation and Inventions Agreement.
Concurrently with the execution and delivery of this Agreement, Employee shall
execute and enter into with Employer, effective as of the Effective Date, a
Confidentiality, Non-Competition, Non-Solicitation and Inventions Agreement (the
“New Confidentiality Agreement”). Upon the Effective Date, the New
Confidentiality Agreement shall supersede the Employment, Confidential
Information, Invention Assignment and Arbitration Agreement between Employer and
Employee in effect on the date hereof. The New Confidentiality Agreement will be
in addition to any Non-Competition Agreement that Employee, as a stockholder of
Employer prior to the Closing, enters into with Ixia pursuant to the Merger
Agreement.

9. Employee’s Representations. Employee hereby represents and warrants that
(i) the execution, delivery and performance of this Agreement do not and shall
not conflict with breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which Employee is a party or
by which Employee is bound, (ii) Employee is not a party to or bound by any
employment agreement, non-compete agreement or confidentiality agreement with
any other person or entity other than any such agreements with Employer, which
agreements have been delivered by Employee to Employer prior to execution of
this Agreement, and (iii) upon the execution and delivery of this Agreement by
Employer, this Agreement shall be the valid and binding obligation of Employee,
enforceable in accordance with its terms.

10. Severability. Nothing herein contained shall be construed to require the
commission of any act contrary to law. The determination that any provision of
this Agreement is unenforceable shall not terminate this Agreement or otherwise
affect the other provisions of this

 

7



--------------------------------------------------------------------------------

Agreement, it being the intention of the parties hereto that this Agreement
shall be construed to permit the equitable reformation of such provision to
permit the enforcement of the remaining provisions of this Agreement as if such
unenforceable provision were not included herein.

11. Equitable Relief. Employee acknowledges that the services to be rendered by
Employee are of a special, unique, extraordinary and intellectual character
which gives them a peculiar value, for the loss of which Employer cannot be
reasonably or adequately compensated in damages, and that a breach by Employee
of the provisions of this Agreement will cause Employer irreparable injury and
damage. Employee therefore expressly agrees that Employer shall be entitled to
injunctive and other equitable relief to prevent a breach of this Agreement, or
any part hereof, and to secure its enforcement, in addition to all other
remedies available to Employee.

12. Notices. Any notice required or permitted to be given under the Agreement
shall be in writing and shall be deemed to have been given and received on
(i) the date when personally delivered, (ii) the next business day after deposit
with a reputable courier service such as Federal Express, provided receipt is
confirmed by the sender, or (iii) three business days after deposit with the
United States Postal Service, registered or certified postage prepaid, in each
case addressed to the other party at the address shown below:

If to Employer:

Anue Systems, Inc.

c/o Ixia

26601 W. Agoura Road

Calabasas, CA 91302

Attention: General Counsel

If to Employee:

Alexander J. Pepe

Austin, TX 78738

or to such other address as either of them may designate to the other in
writing.

13. Amendment and Waiver. This Agreement may be amended and any terms of it
waived only by a written instrument executed by both of the parties hereto, or
in the case of a waiver, by the party waiving compliance. The failure or waiver
of either party at any time or times to require performance of any provision
hereof shall in no manner affect the right at a later time to enforce the same
or any other provision.

14. Governing Law. Employer is incorporated in Delaware, and this Agreement
shall be governed by and construed under and in accordance with the laws of the
State of Delaware. The parties acknowledge that they each have, and will
continue to have, substantial contacts with the State of Delaware without
reference to the conflicts or choice of law principles thereof. Any litigation
airing out of or relating to this Agreement shall be filed and pursued
exclusively in the state or federal courts in Travis County, Texas, and the
parties hereto consent to the jurisdiction of and venue in such courts.

 

8



--------------------------------------------------------------------------------

15. Entire Agreement. Employee acknowledges and agrees that Employee is not
entering into this Agreement in reliance upon any term or condition not stated
herein; that this Agreement, together with the New Confidentiality Agreement and
Ixia’s Amended and Restated 2008 Equity Incentive Plan, as amended, is the
entire agreement pertaining to the subject matter hereof; and that this
Agreement supersedes any and all prior or contemporaneous agreements,
arrangements, negotiations and understandings between or among Employee and/or
Employer and/or Ixia, or any of them, whether oral or written, pertaining to
Employee’s employment with Employer commencing on the Effective Date.

16. Assignment. This Agreement and all rights hereunder are personal to Employee
and may not be transferred or assigned by Employee at any time. Employer’s
rights, together with its obligations hereunder, may be assigned to any parent,
subsidiary, affiliate or successor.

17. Survivability. Without prejudice to the survival of any of Employee’s other
obligations and/or Employer’s other rights, Employee and Employer expressly
agree that Employee’s obligations and/or Employer’s rights under Section 6 (with
respect to the definitions of Cause and Good Reason) and Sections 7 through 20
will survive the expiration or termination of this Agreement.

18. Independent Advice. Employee has been encouraged to consult with counsel of
Employee’s choice concerning this Agreement. Employee hereby acknowledges and
represents that Employee has consulted with, or has voluntarily declined to
consult with, independent counsel regarding Employee’s rights and obligations
under this Agreement, and that Employee fully understands and is voluntarily
agreeing to the terms and conditions contained herein.

19. Section 409A. Notwithstanding anything herein to the contrary, in the event
Employee is a specified employee, as such status is determined under the
nonqualified deferred compensation plans of Employer subject to Section 409A of
the Internal Revenue Code, for purposes of any payment on termination of
employment hereunder, payment shall be made or begin, as applicable, on the
first payroll date which is more than six months following the date of the
Employee’s separation from service, to the extent required to avoid any adverse
tax consequences under Section 409A of the Internal Revenue Code.

20. Agreement Null and Void for Failure to Close Transaction. In the event this
Agreement does not become effective on or before December 31, 2012, it shall be
deemed null and void.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ANUE SYSTEMS, INC.       EMPLOYEE

By:

  

/s/ Alexander J. Pepe

     

/s/ Alexander J. Pepe

Name:   

Alexander J. Pepe

      Alexander J. Pepe Title:   

President & CEO

      By:   

/s/ Himanshu Thaker

          Name:    Himanshu Thaker       Title:    Chairman      

 

10



--------------------------------------------------------------------------------

EXHIBIT A

Outside Activities

NONE



--------------------------------------------------------------------------------

EXHIBIT B

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Agreement”) is entered into by
and between (NAME) (“Employee”) and                     , a                     
corporation (“Employer”) (collectively referred to herein as “the Parties”).

RECITALS

 

  A. Employee is employed by Employer in the position of (POSITION).

 

  B. Employee’s employment with Employer will cease on (DATE) (“Termination
Date”). On the Termination Date, Employee shall receive his or her final wages
through the Termination Date, less deductions required by law. In addition,
Employee shall receive payment for all accrued paid time off (“PTO”) through the
Termination Date.

 

  C. Employer and Employee are entering into this Agreement pursuant to the
terms and conditions of that certain Employment Agreement dated as of
             , 2012 between Employer and Employee (the “Employment Agreement”)
and to finally and forever settle and resolve all matters concerning Employee’s
employment with Employer.

ACCORDINGLY, in consideration of the terms, conditions and agreements set forth
below, Employer and Employee agree as follows:

AGREEMENTS

1. Severance Payment and Benefits. Subject to Employee’s execution of this
Agreement and provided that Employee does not revoke this Agreement pursuant to
Section 12 below, Employer will, upon expiration of the seven-day revocation
period described in Section 12, provide to Employee the payments and benefits
set forth below. Employee understands that except as expressly set forth herein
or in the Employment Agreement, he or she shall have no right to receive any
further compensation or payment of any kind from Employer.

(a) Health Care Insurance Continuation. In accordance with the terms of the
Employment Agreement, Employer shall provide Employee written notification of
Employee’s rights to continuation of insurance coverage pursuant to the
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1986
(“COBRA”). If Employee elects COBRA coverage, Employer will pay for (NUMBER, IF
APPLICABLE) months of Employee’s premium for such coverage. Thereafter, Employee
will be responsible for the cost of continued coverage in accordance with the
provisions of COBRA.

(b) Severance Payments. Employer will pay to Employee severance payments in
accordance with the terms of the Employment Agreement. The severance payments
will be mailed to Employee’s home or other address designated by Employee or
paid in such other manner as the parties agree.



--------------------------------------------------------------------------------

2. Unemployment Benefits. Employer will not contest Employee’s eligibility for
unemployment benefits.

3. Non-Disparagement. Employee agrees that he or she will not directly or
indirectly, publish or disseminate to the media or any individual or entity
information that is critical, derogatory or otherwise intended to disparage
Employer or Employer’s business, senior executives or officers, whether such
information is acquired during or after his or her employment with Employer. In
addition, Employee agrees that he or she will not make any remarks which may
damage or discredit the reputation of Employer’s products, or otherwise
adversely affect the goodwill of its business, or be harmful to its business
relationships.

4. General Release. Subject only to Section 7 and except for the rights and
benefits specifically provided in this Agreement and in the Employment
Agreement, Employee releases and discharges Employer, and each of its respective
past, present and future shareholders, officers, directors, employees, agents,
insurers, attorneys and parent, affiliated or related entities, and their
respective successors and assigns (“Released Parties”), from all claims,
demands, actions, rights, damages, costs, losses, expenses, compensation and
other legal responsibilities, known or unknown, of any kind, which Employee may
own or hold against any of the Released Parties at any time through the
effective date of this Agreement. The rights and claims released by this
Agreement include, but are not limited to, all claims of whatever kind or nature
that may exist relating to, arising out of or in connection with Employee’s
employment or the termination of such employment, whether such claims are
presently known or are hereafter discovered or whether they are foreseen or
unforeseen as of the date hereof. This release applies, without limitation, to
any and all claims for employment discrimination, harassment or retaliation
under Title VII of the Civil Rights Act of 1964, as amended, the California Fair
Employment & Housing Act, the Age Discrimination in Employment Act, the
Americans with Disabilities Act of 1990, the California Labor Code, the
California Health & Safety Code, or any other state, federal or local statute or
regulation applicable to Employer, including any claim for intentional or
negligent infliction of emotional distress, physical injury, violation of any
public policy, breach of any implied or express contract, wrongful termination,
fraud, intentional or negligent misrepresentation, and all other legal and
equitable causes of action whatsoever and all remedies for such claims.

5. Unknown Claims. Employee understands that the release set forth above
includes claims which Employee knows about and those Employee may not know
about. Employee expressly waives any rights under California Civil Code
Section 1542 or any similar law. California Civil Code Section 1542 provides as
follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release which
if known by him or her must have materially affected his or her settlement with
the debtor.”

For purposes of Section 1542, “creditor” refers to Employee and “debtor” refers
to Employer and the Released Parties.

 

2



--------------------------------------------------------------------------------

6. Claims Not Affected by Release. This Release does not affect Employee’s right
to apply for continuation or conversion of insurance coverage to the extent that
the Employer’s insurance plans or applicable law provide for such continuation
or conversion, or to any claim for disability or unemployment compensation to
which Employee is entitled by law. This Release also does not apply to any claim
Employee may have under the Age Discrimination in Employment Act which arises
after the date Employee signs this Agreement.

7. Agreement Not To Sue and Warranty. Employee represents and warrants that
Employee has filed no claims, lawsuits, charges, grievances, or causes of action
of any kind against Employer and/or the Released Parties, and that, to the best
of Employee’s knowledge, Employee possesses no claims (including FMLA, FLSA
and/or workers’ compensation claims).

8. Non-Admissions. It is understood that by offering or entering into this
Agreement, neither Employee nor Employer has admitted any liability or
wrongdoing whatsoever.

9. Return of Property. Employee promises to return all of Employer’s property,
including all work in progress, files, photographs, notes, records, credit
cards, keys, access cards, computer, and other company or customer documents,
products or property which he or she has received in the course of his or her
employment, or which reflect in any way any confidential or proprietary
information of Employer.

10. Confidentiality Obligations Do Not Terminate. Employee understands that
after the Termination Date, Employee remains bound to comply with the terms and
conditions of the Confidentiality, Non-Competition, Non-Solicitation and
Inventions Agreement and any similar agreements executed during Employee’s
employment with Employer (collectively, the “Confidentiality Agreements”).

11. Outstanding Stock Options. Nothing in this Agreement shall alter or affect
any of Employee’s outstanding stock options or rights or Employee’s rights or
responsibilities with respect thereto, including but not limited to Employee’s
rights to exercise any of his or her options or rights vested as of the
Termination Date.

12. Employee’s Rights to Seek Advice and to Review and Revoke this Agreement.

(a) Review Period. Employee has been given a period of twenty-one (21) days to
consider whether to sign this Agreement. Employee can use as much or little of
this period as Employee chooses. Employee has freely elected to execute this
Agreement on the date set forth below.

(b) Attorney Advice. Employee has been advised of the opportunity to consult
with an attorney before execution of this Agreement. Employee understands that
it is solely Employee’s decision whether or not Employee does so.

(c) Revocation Period. This Agreement shall be revocable for the seven-day
period following execution of this Agreement. Revocation must be made by
delivering a signed written notice of revocation to                      at
                                 . For the revocation to be effective, written
notice must actually be received by                      no

 

3



--------------------------------------------------------------------------------

later than the close of business on the seventh calendar day after Employee
signs this Agreement. If Employee revokes this Agreement, it shall not be
effective in any respect and Employer shall have no obligation to provide the
severance benefits referred to in Section 3 hereof. If Employee does not revoke
this Agreement in accordance with this subparagraph (c), it shall be enforceable
and irrevocable except by mutual agreement of the Parties hereto, executed in
writing.

13. Consequences of Violation of Agreement. If either party violates its, his or
her promises in this Agreement, the other party shall be entitled to recover, in
addition to any other damages or remedies, such party’s attorneys’ fees and
costs in defending against the claim or enforcing the terms of this Agreement.

14. Continued Cooperation. Employee acknowledges that Employer may need to
consult with Employee from time to time on a reasonable basis after Employee’s
Termination Date on matters that Employee worked on prior to the Termination
Date. Employee agrees to cooperate with Employer and to provide any such
information as is reasonably requested by Employer in any matters, litigation or
proceedings with which Employee was involved, or relating to any work with which
Employee was involved or had knowledge, during Employee’s employment with
Employer; provided, however, that Employer shall promptly reimburse Employee for
any reasonable costs incurred in connection with any such consultation and
cooperation.

15. Entire Agreement. This Agreement, the Employment Agreement and the
Confidentiality Agreements set forth all agreements and understandings between
Employee and Employer regarding the subject matter hereof and supersede any
prior agreements, understandings or promises between them. Employee acknowledges
that he or she has not relied on any inducements that are not set forth herein.

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

17. Severability. If any term, provision, or portion of this Agreement is held
unenforceable by any tribunal, it shall be deemed automatically adjusted to the
extent necessary to conform to the requirements for validity as declared at such
time and, as adjusted, shall be deemed a provision of this Agreement as if
originally included herein. In the event that an invalidated provision is of
such a nature that it cannot be so adjusted, the provision shall be deemed
deleted from this Agreement as if it had never been included herein. In either
case, the remaining provisions shall remain in full force and effect.

18. Expiration of Offer. The offer of the severance benefits contained in this
Agreement shall be considered void if this Agreement is not executed and
returned to Employer by the close of business on (DATE – 21 days after TERM).

 

4



--------------------------------------------------------------------------------

EMPLOYEE ACKNOWLEDGES THAT HE OR SHE HAS READ THIS AGREEMENT, UNDERSTANDS IT,
AND IS ENTERING INTO IT VOLUNTARILY ON THE DATE SHOWN BELOW HIS OR HER NAME.

 

NAME      EMPLOYER

 

    

By:

  

 

NAME TYPED      Name:         Title:   

                    

    

                    

Date      Date   

 

5